Citation Nr: 1641369	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 14, 2006, for the grant of service connection for a psychotic disorder not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970 and from April 1977 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for a psychotic disorder NOS (claimed as schizophrenia) and assigned a 50 percent evaluation effective from August 14, 2006.

The Veteran was scheduled to testify at a videoconference hearing before the Board in August 2016, but he cancelled that hearing.  Thus, there is no outstanding hearing request.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.



FINDINGS OF FACT

1.  In a November 1981 rating decision, the RO denied a claim for service connection for a nervous condition.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.

2.  The Veteran filed an application to reopen his claim for service connection for a nervous condition in July 1991.  The RO adjudicated a January 1993 claim for service connection for organic brain syndrome, but the July 1991 claim remained pending.

3.  The Veteran also filed an application to reopen the claim for service connection for a mental disorder on August 14, 2006.

4.  The date entitlement arose was later than the date of the claims received in July 1991 and August 2006.





CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 2006, for the grant of service connection for a psychotic disorder NOS are not met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400, 20.200, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO sent a letter to the Veteran in October 2006 in connection with his claim for service connection, which met the notice requirements.  The Veteran is now challenging the effective date assigned for the grant of service connection for a psychotic disorder NOS.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Indeed, there is no indication in the record that additional evidence relevant to the effective date issue decided herein is available and not part of the claims file.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose. 38 C.F.R. § 3.400 (b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C.A. § 5110 (a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The Court explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim. Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157. See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. 
 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than August 14, 2006, for the grant of service connection for a psychotic disorder NOS.

The RO previously considered and denied a claim for service connection for a nervous condition in a November 1981 rating decision.  The Veteran was notified of that decision, however, he did not appeal or submit any additional evidence within one year of that decision.  Thus, the November 1981 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran subsequently filed an application to reopen his claim for service connection in July 1991.   

In January 1993, the Veteran amended his claim to include entitlement to service connection for organic brain syndrome.  The RO denied entitlement to service connection for organic brain syndrome in a March 1993 rating decision.  The Veteran appealed that decision, and in April 1997, the Board denied the claim for service connection for organic brain syndrome.

Notably, the RO only adjudicated the claim for organic brain syndrome and never addressed the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a nervous condition.  Therefore, the Board finds that the July 1991 claim remained pending.  Thus, the remaining issue is the date that entitlement arose.

In the November 1981 rating decision, the RO considered the Veteran's service treatment records and a recent hospital report showing that he had been admitted for drug abuse.  The RO found that the Veteran's drug abuse was due to misconduct and that he did not have a chronic psychosis or neurosis.  The RO also referenced a March 1971 rating decision, which shows that the RO had previously noted that the Veteran was seen with complaints of nervousness and anxiety in service and that he had been assessed as having psychoneurosis with hysterical conversion.  It was further noted that an examiner had found no significant psychiatric illness.  Thus, the evidence missing at the time of the prior denial was evidence showing that the Veteran had a current disability related to his military service.

The RO later adjudicated the Veteran's August, 14, 2006, application to reopen his claim in an August 2010 rating decision.  In that decision, the RO reopened and granted the claim for service connection for a psychotic disorder NOS.  In particular, the RO indicated that a July 2010 VA examiner had opined that it is at least as likely as not that the symptoms of a psychotic disorder NOS were caused by or the result of his military service.  Thus, the RO had based its grant on a medical opinion providing a nexus to service, which had not been previously established.  

Upon review of the evidence of record, the Board notes that there was evidence dated between November 1981 and August 2006 showing that the Veteran had a psychiatric disorder.  However, such evidence did not establish that the disorder was related to the Veteran's military service.  Indeed, a VA mental disorders examination diagnosed the Veteran with paranoid type schizophrenia, but the examiner did not provide an opinion addressing the etiology of the disorder.  Thus, the first evidence relating a current disability to service was dated in July 2010.  As such, the date of entitlement did not arise until the time of the July 2010 VA examination.  

The Board does acknowledge that the July 2010 VA examiner based his opinion on the Veteran's report that he had had symptoms since service.  However, as previously noted, an earlier examiner had found that there was no significant psychiatric illness.  Moreover, the available evidence had shown conflicting evidence regarding the onset and cause of the symptomatology.  For example, a VA treatment record dated in August 1991 noted that paranoid type schizophrenia was in remission, and a VA treatment record dated in June 2003 indicated that the Veteran reported feeling fearful and paranoid since only December 2002 when his car was rammed.  There was also some evidence showing that his symptoms were attributable to drug abuse instead.  Thus, despite the Veteran's earlier reports, there was conflicting evidence, and a nexus was not established until the July 2010 VA examiner rendered the opinion and the RO could resolve reasonable doubt in his favor.  Indeed, prior to that time, there were also varying diagnoses, which is evidenced by the fact that the July 2010 VA examiner diagnosed the Veteran with a psychotic disorder that was related to his military and a depressive disorder that was not related to service.  As such, a medical opinion was needed to adjudicate the claim and determine entitlement.

As previously noted, an effective date is assigned based on the date of claim or the date entitlement arose, whichever is later.  In this case, the pending claim was filed in July 1991, and the entitlement arose in July 2010.  Thus, the Veteran is not entitled to an effective date earlier than August 14, 2006, for the grant of service connection for a psychotic disorder NOS.


ORDER

An effective date earlier than August 14, 2006, for the grant of service connection for a psychotic disorder NOS is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


